DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-52, 54-60 of copending Application No. 16521732 in view of Edmonds (U.S. Patent No. 5549108). 
Regarding claim 44, Application ‘732 teaches…a rod member…comprising a first end portion and a second end portion, (Claim 44, shaft member) an elongate portion of the flexible rod member extending between the first end portion and the second end portion of the flexible rod member; (Claim 44, shaft member) and a structure comprising a plurality of elongate members and a plurality of transducer elements (Claim 44, elongate members, transducer elements) each elongate member of the plurality of elongate members comprising a proximal end portion, a distal end portion, and an intermediate portion between the proximal end portion and the distal end portion along a length of the elongate member, (Claim 44, elongate members) the structure physically coupled to the second end portion of the flexible rod member, (Claim 44, elongate members, shaft member) the intermediate portion of each elongate member of the plurality of elongate members comprising a respective group of transducer elements of the plurality of transducer elements, (Claim 44, elongate members, transducer elements) and the structure selectively moveable between: a delivery configuration in which the structure is sized for delivery through a bodily opening leading to a bodily cavity, (Claim 44) and an expanded configuration in which the structure has an enlarged size as compared to a corresponding size of the structure in a state in which the structure is in the delivery configuration, (Claim 44) wherein the medical device system is configured, during a first translational movement of the flexible rod member, to cause a bending of the intermediate portions of the plurality of elongate members to move the structure out of the delivery configuration, (Claim 44, relative movement from delivery configuration to expanded configuration) wherein the medical device system is configured, during a second translational movement of the flexible rod member, to cause the bent intermediate portion of each elongate member of at least some elongate members of the plurality of elongate members to move into a skewed orientation with respect to the proximal end portion of the elongate member, (Claim 44, relative movement, skewed orientation read as circumferentially arranged) wherein 2Application No. 16/521,745Attorney Docket No. KARD-0004US4A3the bent intermediate portion of the elongate member comprises a loop-like profile when the bent intermediate portion of the elongate member is moved into the skewed orientation with respect to the proximal end portion of the elongate member, (Claim 44, loop formed by elongate members circumferentially arranged) and wherein the second translational movement occurs after the first translational movement. (Claim 44, movement from delivery configuration to expanded configuration).
Application ‘732 does not explicitly disclose the rod being flexible or located in a sheath member. Edmonds teaches a sheath member (Col. 6, lines 13-20; Fig. 5-7, sheath 68) and the rod being flexible and located in the sheath (Col. 12, lines 16-20; Fig. 15, control wire 78). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Applicant ‘732 based on the teachings of Edmonds to incorporate a sheath and flexible rod in order to appropriately position the distal portion of the device to target areas. 
Regarding claims 45-49, Application ‘732 teaches the paths being in the same direction (Claim 56), parallel paths (Claim 45) in an arcuate path (Claim 46), a skewed orientation (Claims 51-52).
Regarding claim 50, Application ‘732 does not explicitly disclose the intermediate portions extending like lines of longitude about an axis. Edwards teaches: the intermediate portions of the elongate members configured to extend like lines of longitude about the axis at least in the state in which the structure is in the expanded configuration (Edwards, Col. 4, lines 58-65; Fig. 5-7, mapping basket 70, splines 76 form a sphere). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified Application ‘732 based on the teachings of Edwards to incorporate the lines of longitude about the axis in order to create a basket shaped catheter and provide the same result of effectively treating target tissue. 
Regarding claims 51-66, Application ‘732 teaches the elongate members angularly arranged (Claim 44 circumferentially arranged), the distal end portion adjacent to the proximal end portion (Claim 44, 47-48), a spatial plane coincident with the axis (Claim 47, 48), the loop volume being exclusive from the rod member (Claim 49, 50), a skewed orientation (Claim 51, 52), twisted portion (Claim 52), crossing the intermediate portion (Claim 53, 55, 57), at least three elongate members (Claim 56, 57) in a stacked array (Claim 57), individually activatable transducer elements (Claim 58), performing tissue ablation (Claim 59), an elliptical shape (Claim -60). 
Regarding claim 67, Application ‘732 does not explicitly disclose a control actuator. Edwards teaches an expansion control actuator configured to impart force to the flexible rod member sufficient to move the structure into the expanded configuration (Edwards, Col. 6, lines 53-56; Fig. 1, third control mechanism). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified Application ‘732 based on the teachings of Edwards to incorporate a control actuator in order to effectively move the flexible rod back and forth. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 44-47, 49-57, 62, and 65-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Patent No. 5549108) in view of Gelbart (U.S. PGPub. No. 20090131930).
Regarding claim 44, Edwards teaches:
A medical device system comprising: a sheath member; (Col. 6, lines 13-20; Fig. 5-7, sheath 68)
a flexible rod member located at least partially within the sheath member and comprising a first end portion and a second end portion, (Col. 12, lines 16-20; Fig. 15, control wire 78 proximal and distal ends read as first and second portions)
an elongate portion of the flexible rod member extending between the first end portion and the second end portion of the flexible rod member; (Fig. 12, elongate portion of control wire 78)
and a structure comprising a plurality of elongate members (Col. 6, lines 31-32; Fig. 5-7, splines 76 of mapping basket 70)
each elongate member of the plurality of elongate members comprising a proximal end portion, a distal end portion, and an intermediate portion between the proximal end portion and the distal end portion along a length of the elongate member, (Col. 6, line 64-Col. 7, line 5; intermediate portion read as section between the proximal and distal end of splines 76)
the structure physically coupled to the second end portion of the flexible rod member, (Col. 12, lines 15-29; Fig. 12, mapping basket 70, end cap 74, control wire 78)
the intermediate portion of each elongate member of the plurality of elongate members comprising a respective group of [electrodes], (Col. 6, lines 64-67; Fig. 12, electrodes 22)
and the structure selectively moveable between: a delivery configuration in which the structure is sized for delivery through a bodily opening leading to a bodily cavity, (Col. 4, lines 42-44, lines 48-52; Fig. 4, mapping basket 70)
and an expanded configuration in which the structure has an enlarged size as compared to a corresponding size of the structure in a state in which the structure is in the delivery configuration, (Col. 4, lines 47-51; Fig. 5, mapping basket 70)
wherein the medical device system is configured, during a first translational movement of the flexible rod member, to cause a bending of the intermediate portions of the plurality of elongate members to move the structure out of the delivery configuration, (Col. 6, lines 53-56; Fig. 5, mapping basket 70)
wherein the medical device system is configured, during a second translational movement of the flexible rod member, to cause the bent intermediate portion of each elongate member of at least some elongate members of the plurality of elongate members to move into a skewed orientation with respect to the proximal end portion of the elongate member, (Col. 6, lines 53-56, Col. 4, lines 58-65; Fig. 6, mapping basket 70; read as broadly as claimed, skewed orientation can be any adjustment that is not straight, such as curving the splines of the basket catheter into a toroid shape)
wherein 2Application No. 16/521,745Attorney Docket No. KARD-0004US4A3 the bent intermediate portion of the elongate member comprises a loop-like profile when the bent intermediate portion of the elongate member is moved into the skewed orientation with respect to the proximal end portion of the elongate member, Col. 4, lines 58-65; Fig. 6, mapping basket 70; toroid shape read as a loop-like shape)
and wherein the second translational movement occurs after the first translational movement. (Col. 4, lines 58-61; Fig. 5-6, mapping basket 70)
Edwards teaches ablation capabilities, but does not explicitly disclose a plurality of transducer elements.
In related ablation art, Gelbart teaches:
and a plurality of transducer elements, (Para. 0088, 0090; Fig. 2 transducer elements 206)
the intermediate portion of each elongate member of the plurality of elongate members comprising a respective group of transducer elements of the plurality of transducer elements, (Para. 0088, 0090; Fig. 2, transducer elements 206)
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have substituted the electrodes of Edwards with the plurality of transducers taught by Gelbart in order to provide the same effective result of providing ablation to target tissue.
Regarding claim 45, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the first translational movement moves the flexible rod member in a first direction, and the second translational movement moves the flexible rod member in a second direction, the first direction and the second direction being parallel directions. (Edwards, Col. 6, lines 53-56; Fig. 5-7, end cap 74 and control wire 78 moves back and forth, read as parallel directions)
Regarding claim 46, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the first translational movement moves the flexible rod member in a first direction, and the second translational movement moves the flexible rod member in a second direction, the first direction being the same as the second direction. (Edwards, Col. 6, lines 53-56; Fig. 5-7, end cap 74 moved by control wire in a proximal direction)
Regarding claim 47, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during at least part of the first translational movement, to cause the distal end portions of the plurality of elongate members to move along parallel paths. (Edwards, Col. 6, lines 53-56; Fig. 5-7, the distal ends of splines 76 are connected to endcap 74, which is moved proximally all in a parallel direction)
Regarding claim 49, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein, in a state in which the bent intermediate portion of each elongate member of the at least some elongate members of the plurality of elongate members is in the skewed orientation with respect to the proximal end portion of the elongate member, (Edwards, Col. 6, lines 53-56, Col. 4, lines 58-65; Fig. 6, mapping basket 70; read as broadly as claimed, skewed orientation can be any adjustment that is not straight, such as curving the splines of the basket catheter into a toroid shape)
at least the bent intermediate portions of the at least some elongate members of the plurality of elongate members are angularly arranged about an axis. (Edwards, Col. 4, lines 58-65; Fig. 5-7, mapping basket 70, splines 76 form a sphere)
Regarding claim 50, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured to circumferentially arrange at least the intermediate portion of each elongate member of the plurality of elongate members about an axis in a state in which the structure is in the expanded configuration, (Edwards, Col. 4, lines 58-65; Fig. 5-7, mapping basket 70, splines 76 form a sphere)
the intermediate portions of the elongate members configured to extend like lines of longitude about the axis at least in the state in which the structure is in the expanded configuration. (Edwards, Col. 4, lines 58-65; Fig. 5-7, mapping basket 70, splines 76 form a sphere)
Regarding claim 51, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured to angularly arrange at least the bent intermediate portions of the at least some elongate members of the plurality of elongate members about an axis in a state in which the structure is in the expanded configuration. (Edwards, Col. 4, lines 58-65; Fig. 5-7, mapping basket 70, splines 76 form a sphere)
Regarding claim 52, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during the second translational movement, to cause, for each elongate member of the at least some elongate members of the plurality of elongate members, relative movement between a region of the distal end portion of the elongate member and a region of the proximal end portion of the elongate member to position the region of the distal end portion of the elongate member adjacent the region of the proximal end portion of the elongate member. (Edwards, Col. 4, lines 58-65; Col. 6, lines 53-56; Fig. 6, mapping basket 70, splines 76, end cap 74 moves towards base member 72 in toroid shape)
Regarding claim 53, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein, for each elongate member of the at least some elongate members of the plurality of elongate members, in a state in which the bent intermediate portion of the elongate member is in the skewed orientation, the region of the distal end portion of the elongate member is adjacent the region of the proximal end portion of the elongate member. (Edwards, Col. 6, lines 58-65; Col. 6, lines 53-56; Fig. 5-7, mapping basket 70, splines 76, end cap 74 moves towards base member 72 in toroid shape)
Regarding claim 54, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during the second translational movement, to cause, for each elongate member of the at least some elongate members of the plurality of elongate members, movement of a region of the distal end portion of the elongate member toward a region of the proximal end portion of the elongate member to position the region of the distal end portion of the elongate member adjacent the region of the proximal end portion of the elongate member. (Edwards, Col. 6, lines 58-65; Col. 6, lines 53-56; Fig. 5-7, mapping basket 70, splines 76, end cap 74 moves towards base member 72 in toroid shape)
Regarding claim 55, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the medical device system is configured, during a movement between the delivery configuration and the expanded configuration, to cause a region of the distal end portion of at least a first elongate member of the plurality of elongate members to move along a path on a spatial plane coincident with a longitudinal axis of the flexible rod member to cause the region of the distal end portion of the first elongate member to be positioned adjacent a region of the proximal end portion of the first elongate member. (Edwards, Col. 4, lines 58-61; Fig. 5-7, end cap 74 controlled by control wire 78 moves proximally towards the proximal portion of the elongate members to create the sphere shape)
Regarding claim 56, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein, for each elongate member of the at least some elongate members of the plurality of elongate members, the bent intermediate portion of the elongate member comprising the loop-like profile surrounds a volume of space exclusive of any part of the flexible rod member. (Edwards, see annotated Fig. 6 below, space does not include the flexible rod member)

    PNG
    media_image1.png
    142
    285
    media_image1.png
    Greyscale

Regarding claim 57, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein, for each elongate member of the at least some elongate members of the plurality of elongate members, the bent intermediate portion of the elongate member comprising the loop-like profile is open in a space between a region of the distal end portion of the elongate member and a region of the proximal end portion of the elongate member. (Edwards, see annotated Fig. 6 above)
Regarding claim 62, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein at least the intermediate portions of at least three elongate members of the plurality of elongate members extend in a direction along a longitudinal axis of the flexible rod member in a state in which the structure is in the delivery configuration. (Edwards, Fig. 5-7, splines 78)
Regarding claim 65, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein at least one transducer element in at least one group of the respective groups of transducer elements is activatable to transmit energy sufficient for tissue ablation. (Edwards, Col. 9, lines 23-26)
Regarding claim 66, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
wherein the loop-like profile of the bent intermediate portion of each of at least one elongate member of the plurality of elongate members comprises a substantially elliptical shape. (Edwards, Col. 6, lines 58-65; Col. 6, lines 53-56; Fig. 5-7, mapping basket 70, splines 76, end cap 74 moves towards base member 72 in to create toroid shape, wherein each spline is in an elliptical shape)
Regarding claim 67, the Edwards/Gelbart teaches:
The medical device system of Claim 44, (described above)
comprising an expansion control actuator configured to impart force to the flexible rod member sufficient to move the structure into the expanded configuration. (Edwards, Col. 6, lines 53-56; Fig. 1, third control mechanism)

Claim 48 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Edwards/Gelbart combination as applied to claim 47 above, and further in view of Vanney (U.S. PGPub. No. 20050267463).
Regarding claim 48, the Edwards/Gelbart teaches the medical device system of claim 47 (described above). The Edwards/Gelbart teaches does not explicitly disclose the parallel paths being arcuate. In related ablation art, Vanney teaches two limbs 30a, 30b, wherein each of the parallel paths comprises an arcuate paths (Vanney, Para. 0053, 0077; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Edwards/Gelbart combination based on the teachings of Vanney to incorporate the parallel paths comprising an arcuate path in order to provide a similar result of curving the device and treating tissue. 

Claims 58, 59 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Edwards/Gelbart combination as applied to claim 44 above, and further in view of Redmond (U.S. Patent No. 5245987).
Regarding claim 58, the Edwards/Gelbart teaches the medical device system of Claim 44 (described above). The Edwards/Gelbart combination further teaches a skewed orientation of the loop, but does not explicitly disclose the skewed orientation being due to a twist.
In related retractable tissue treatment art, Redmond teaches a skewed orientation of an elongate member being twisted (Col. 2, lines 42-45; Fig. 1 and 6, blades 16). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Edwards/Gelbart combination based on the teachings of Redmond to incorporate a twisted portion in the elongate member in order to automatically fan out the elongate members in a desired configuration (Redmond, Col. 2, lines 54-61).
Regarding claim 59, the Edwards/Gelbart/Redmond teaches:
The medical device system of Claim 48, (described above)
wherein, for each elongate member of the at least some elongate members of the plurality of elongate members, the twisted portion is sufficient to rotationally offset the bent intermediate portion of the elongate member from the proximal end portion by a same angular amount for each of the at least some elongate members of the plurality of elongate members. (Redmond, Col. 2, lines 42-45; Fig. 1 and 6, blades 16)
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Edwards/Gelbart combination based on the teachings of Redmond to incorporate a twisted portion that rotationally offsets the intermediate portion of the elongate member in order to automatically fan out the elongate members in a desired configuration (Redmond, Col. 2, lines 54-61).
Regarding claim 63, the Edwards/Gelbart/Edwards teaches:
The medical device system of Claim 44, (described above)
wherein each elongate member of the plurality of elongate members comprises a front surface and a back surface opposite across a thickness of the elongate member from the front surface of the elongate member, (Edwards, see annotated Fig. 20, spline 76)

    PNG
    media_image2.png
    336
    304
    media_image2.png
    Greyscale

and wherein at least three elongate members of the plurality of elongate members are arranged front surface-toward-back surface in a stacked array in a state in which the structure is in the delivery configuration. (Redmond, Col. 2, lines 35-41)
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Edwards/Gelbart combination based on the teachings of Redmond to incorporate a stacked array in order to provide an insertion configuration before expanding the device (Redmond, Col. 1, lines 52-59)

Claims 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Edwards/Gelbart combination as applied to claim 44 above, and further in view Silwa (U.S. PGPub. No. 20020173784).
Regarding claim 64, the Edwards/Gelbart combination teaches the medical device system of Claim 44 (described above). The Edwards/Gelbart combination does not explicitly disclose the transducer elements being individually activatable.
In related ablation device art, Silwa teaches wherein the transducer elements in at least one group of the respective groups of transducer elements are individually activatable (Para. 0146). Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to have modified the Edwards/Gelbart combination based on the teachings of Silwa to incorporate individually activatable electrodes in order to target tissue at selective points of the catheter. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794